Citation Nr: 0206330	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-10 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the VA 
Regional Office (RO) in Little Rock, Arkansas.  Subsequently 
the veteran moved to Nebraska and his claim is now under the 
jurisdiction of the Lincoln, Nebraska RO.  

The veteran's claim was remanded by the Board for further 
development in June 2000.  That development has been 
accomplished and the veteran's claim is now ready for review 
by the Board.

In December 2001, the veteran indicated that he wished to 
testify before a Member of the Board in Washington, DC.  The 
veteran was scheduled and notified of a hearing in March 
2002.  The veteran failed to report for this hearing.

The Board received additional evidence from the veteran in 
March 2002.  While a waiver of RO consideration of this 
evidence was not included, the Board notes that it may now 
consider this evidence without prior RO review.  See 67 Fed. 
Reg. 3,099 (Jan. 23, 2002).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  Schizophrenia has rendered the veteran incompetent to 
handle his financial affairs.


CONCLUSION OF LAW

The veteran is not competent to manage his affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 3.353 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulation concerning competency in the 
SOC.  The VA has no outstanding duty to inform.

The Board is unaware of any additional relevant evidence that 
is available and the veteran has not indicated that there is 
any additional relevant evidence.  The Board concludes that 
all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  In the circumstances of 
this case, a remand to have the RO apply the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The veteran was granted service connection and a 30 percent 
rating for paranoid schizophrenia by rating action in August 
1979.  Over the years his disability rating was increased 
until he was granted a 100 percent disability rating for 
schizophrenia, effective from January 1990.  

The veteran was hospitalized at a VA facility in February and 
March 1995 for chronic schizophrenia.  At the time of 
discharge the veteran was not felt to be competent as far as 
handling his finances were concerned.  

The veteran was brought to a VA Hospital in January 1996 by a 
county sheriff.  It was noted that the veteran had given away 
$1,500 the day prior to admission.  He reportedly lost 
several credit cards over the previous week.  The veteran 
denied the reported history, but he asked the interviewer how 
much money she wanted when she confronted him about giving 
money away.  It was noted that the veteran exhibited poor 
judgment financially and might be in need of financial 
management of his resources.  The treatment team strongly 
recommended a guardian of finances be appointed to assist the 
veteran with his funds.  The discharge summary indicates that 
the veteran was not considered competent for VA pay purposes 
and it was highly recommended that the veteran receive a 
guardian of finances, given his limited judgment in the area 
of finances.  

The veteran was hospitalized at a VA facility in March and 
April 1997 for treatment of a right gluteal abscess.  Upon 
discharge arrangements were made for the veteran to come to a 
VA facility on a daily basis for dressing changes, due to the 
fact that the veteran did not have running water at his 
abode. 

The claims file contains an October 1997 letter signed by a 
VA physician and a VA social worker.  These VA personnel 
noted that the veteran was admitted to a VA hospital in 
October 1997 after being picked up for directing traffic, 
while wearing full military fatigues.  VA was unable to 
contact the veteran's wife, as the veteran did not have a 
phone.  The local police visited the veteran's house trailer 
and noted that it was in poor condition.  It was noted that 
the veteran had not had running water since at least April 
1997.  The VA physician and social worker noted that the 
veteran had a long history of an inability to handle his 
finances.  They requested that a bank guardian be appointed 
to handle and administer the veteran's funds to insure a 
decent and safe place for the veteran to live, and to care 
for his numerous medical and psychiatric needs.

By rating action in March 1998 the RO proposed to find the 
veteran incompetent.  In March 1998, the veteran was sent a 
letter informing him of this proposal, with a copy of the 
March 1998 rating action.  The veteran was declared 
incompetent for VA purposes by rating action in April 1998.

The veteran received inpatient treatment at a VA hospital in 
June 1999 for chronic paranoid schizophrenia, with homicidal 
ideations.  Examination revealed the veteran to be alert and 
oriented times three.  His memory was somewhat impaired.  He 
was able to concentrate well and able to abstract.  The 
veteran had fair insight and good judgment.  His Global 
Assessment of Functioning (GAF) score was 40.

The veteran was afforded a VA psychiatric examination in 
August 2000.  The examiner reviewed the veteran's claims file 
and noted that the issue of competency to manage funds came 
up approximately four years previously.  The veteran reported 
that his brother and sister-in-law raised the question 
because of the money the veteran was spending on others.  The 
veteran was aware of the amount of his monthly VA and Social 
Security checks.  The veteran stated that he was still paying 
$500 a month in a bankruptcy settlement.  The veteran 
reported postdating checks to be able to meet his financial 
obligations.  The veteran had no savings and reported that he 
specifically did not trust banks to safeguard his money for 
him.  The veteran asserted that he did not want to pay income 
tax on the interest the money would earn in the bank.  When 
the examiner pointed out that the amount over a year's time 
would be very little in the veteran's current tax bracket, 
the veteran reiterated that he did not trust banks to mange 
his money.  The veteran could not explain why he did not 
trust banks.  The veteran was alert, without any bizarre 
mannerisms.  His mood was euthymic and affect was appropriate 
to content of thought.  Thought content revealed some 
suspiciousness but no organized delusions.  His thought 
process was illogical at times and the veteran was not open 
to alternate solutions to problems he perceived.  The veteran 
stated that he would appeal a decision on his competency if 
he had someone appointed to help him manage his funds.  The 
veteran rationalized to explain why he had financial 
difficulties, including bankruptcy and postdating checks.  
The veteran reported that he took his financial ledgers to a 
service representative once a year.  He thought that was 
sufficient and he was not willing to have anyone monitor his 
financial records, such as a payee to assure that his funds 
were appropriately spent.  The veteran showed minimal 
circumstantiality and looseness of associations.  Memory, 
both recent and remote, was grossly intact.  The veteran 
could remember only one of three things after three minutes.  
The veteran could subtract 7 from 100 to get 93, but stated 
that he could not do any further subtraction.  Executive 
functioning for many activities appeared to be intact and the 
veteran appeared to be functioning in at least average range 
of intelligence.  The veteran's judgment about financial 
matters did appear impaired.  It was the examiner's opinion, 
based on information in the chart, that the veteran was not 
competent to handle his VA financial matters.  The examiner 
noted that the veteran had little insight into financial 
matters.  He stated that the information related by the 
veteran was internally consistent and appeared reliable, 
except for his judgment about financial matters.  He 
indicated that the veteran seemed to have little appreciation 
of how his short-term actions affected his long term 
financial stability.  The examiner noted that the veteran had 
a difficult time saying 'no' when someone asked him for 
funds.  That made the veteran vulnerable to potential 
diversion of his funds in ways that did not assure his 
financial well-being.  It was the examiner's opinion that the 
veteran was not competent to handle his VA funds.  The 
examiner recommended that the VA appoint someone to manage 
the veteran's funds.  The examiner noted that at that time 
the veteran did appear to have intact judgment for matters 
including decisions about his medical care, and decisions 
about his wanting to go on vacation to Arkansas.

The veteran appeared before a hearing officer at the RO in 
January 1999.  The veteran stated that he took care of his 
own bills and that he did his own shopping.  The veteran 
testified that he paid his bills with money orders.  The 
veteran asserted that he did not pay his bills by check 
because the bank was unreliable.  He stated that he found 
that when he lived in Arkansas the bank would deliberately do 
things to make him overdraw and write hot checks.

In March 2002 the veteran submitted several notebooks and a 
copy of a VA hospital publication designed by veterans at 
that hospital.  One of the notebooks is dated March 1, 2002.  
This notebook includes documents from the veteran's 
bankruptcy proceedings; documents from the veteran's divorce 
proceedings; and a copy of a 1996 private psychological 
report.  The psychological examination was made for the 
purpose of determining whether the veteran was competent to 
stand trial for having set a house trailer on fire.  The 
examiner opined that at the time of the alleged crime, the 
veteran was suffering from significant mental illness that 
may have significantly influenced his judgment, his 
interpretation of reality, and his impulse control.

Two of the notebooks received in March 2002 contain a monthly 
accounting of the veteran's expenses, dated from May 1999 
through the beginning of March 2002.  It appears that the 
veteran wrote down a list of his expenses for each month, and 
then crossed out each expense as he paid it.

The VA hospital publication, dated January 2002, contains an 
article written by the veteran describing some of the things 
he learned from different VA counselors.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  There is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353.

While a VA physician stated in June 1999 that the veteran had 
fair insight and good judgment, this physician did not 
comment on the veteran's ability to handle his finances.  The 
examiner also assigned a GAF score of 40, reflecting major 
impairment in several areas, including such as judgment.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994).  The Board 
notes that the veteran has a 100 percent rating in effect for 
schizophrenia and that he has been hospitalized for this 
disability.  The evidence of record reveals that the veteran 
has gone through bankruptcy and it reveals that he has given 
money away.  The evidence also reveals that the veteran does 
not trust banks and believes that it was a bank that caused 
him to have overdrafts.  In October 1997 a VA physician 
stated that the veteran was unable to handle his finances and 
recommended that a bank guardian be appointed to handle and 
administer the veteran's funds.  When the veteran was 
examined by a VA psychiatrist in August 2000 for competency 
purposes, the examiner after a review of the veteran's claims 
file and after examination of the veteran, opined that the 
veteran was not competent to handle his funds without 
limitation.  

The Board commends the veteran for keeping a notebook 
accounting for his expenses.  However, the Board must also 
consider the findings of the physicians who examined the 
veteran.  Since there are two medical opinions indicating 
that the veteran is not competent to manage his funds, and no 
medical evidence indicating otherwise, the Board finds that 
the veteran is not competent to manage his own affairs 
without limitation.



ORDER

The veteran having been found incompetent to manage his 
affairs, including disbursement of funds without limitation, 
the appeal is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

